EXHIBIT 10.1

EQUIPMENT LEASE COMMITMENT

THIS EQUIPMENT LEASE COMMITMENT (“Agreement”) is made and entered into this 19th
day of September, 2006, by and between DHW Leasing, L.L.C., a South Dakota
limited liability company, 230 S. Phillips Avenue, Suite 202, Sioux Falls, SD
57104 (“DHW”) and Granite City Food & Brewery, Ltd., a Minnesota corporation,
5402 Parkdale, Suite 101, St. Louis Park, MN 55416 (“GCFB”).

In consideration of the mutual promises herein contained, and for other valuable
consideration, the parties agree as follows:

1.                                         Equipment Finance Lease.  On the
terms and conditions set forth in this Agreement, DHW agrees to provide GCFB
equipment leases of equipment costing up to Sixteen Million Dollars
($16,000,000).  Subject to the total cost limitation of up to Sixteen Million
Dollars ($16,000,000), the term stated in Section 4 and the per restaurant
minimum and maximum cost limitations set forth below, DHW shall acquire and
lease to GCFB all furniture, fixtures and equipment, as specified by GCFB (the
“Equipment”) including without limitation computer office equipment, point of
sale, hardware, software, smallwares and brewery equipment reasonably necessary
for the operation of up to sixteen (16) GCFB restaurants.  DHW and GCFB will
enter into a master lease in the form attached hereto as Exhibit A (“Master
Lease”), which sets forth the general terms and conditions upon which each
restaurant equipment lease will be governed.  Any capitalized terms not
otherwise defined in this Agreement shall have the meaning set forth in the
Master Lease.  A separate Schedule A will be completed and executed by the
parties with respect to each restaurant for which Equipment will be purchased
under this Agreement.  Each Schedule A (each referred to as a “Lease”) will be
for Equipment which costs a minimum of $800,000 per restaurant and a maximum of
$1,400,000 per restaurant.  Such amount shall include the sales and/or use tax
on such Equipment.  Notwithstanding, DHW shall have the right to reject any
request for financing for any restaurant that is not being developed and
constructed by Dunham Capital Management, L.L.C.

2.                                         Rates, Payments and Fees.  The
payments due under any Schedule A shall be based on a five-year amortization of
the purchase price of the Equipment under such Schedule, calculated at an
interest rate equal to the blended rate resulting from the following formula:

Bank Base Rate plus (6.00% X 80%) plus (3.00% X 20%) = Lease Rate

For example if the Bank Base Rate equals 8.5%, the Lease Rate equals:

8.50% + (6.00% X 80%) + (3.00% X 20%) =

8.5% + 4.8% + .6% = 13.9%


--------------------------------------------------------------------------------




“Bank Base Rate” shall be the actual interest rate charged by DHW’s lender with
respect to the term loan financing used to purchase the Equipment subject to any
particular Lease.

GCFB shall pay DHW an origination fee equal to 0.25% of the principal amount
financed under each Lease at the time each such Lease is executed by DHW and
GCFB.  GCFB shall be responsible for all other filing and recording fees
connected with origination of each loan underlying a Lease.  There shall be no
other origination, commitment or other fees charged to GCFB.

3.                                         DHW Financing.  DHW shall enter into
loan commitments substantially the same as the (i) two million dollar
($2,000,000.00) loan commitment with Dacotah Bank dated September 8 with no
prepayment or refinancing penalty and accruing interest on any term loan made
pursuant to such commitment at a rate equal to New York Prime less 0.5%
(“Dacotah Bank Commitment”); (ii) a four million dollar ($4,000,000.00)  loan
commitment with CorTrust Bank dated September 1, 2006 with no prepayment or
refinancing penalty and accruing interest on any term loan made pursuant to such
commitment at a rate equal to Wall Street Journal Prime (“CorTrust Commitment”);
and (iii) a ten million dollar ($10,000,000.00) loan commitment with Great
Western Bank, dated September 1, 2006 with a 1% refinance penalty applied to
term loans if refinanced with outside debt and accruing interest on any term
loan made pursuant to such commitment at a rate equal to the five-year U.S.
Treasury Rate plus 350 basis points fixed for five (5) years (“Great Western
Commitment”), (collectively the Dacotah Bank Commitment, the CorTrust Commitment
and the Great Western Commitment are sometimes called the “Commitments”). All
Commitments shall provide term loans which amortize over a five-year term.  All
Commitments shall permit prepayment of any loan made pursuant to the Commitment
on terms consistent with Section 3.c. herein.

(a)                                          Each time that DHW and GCFB enter
into an Equipment Lease pursuant to the Master Lease, DHW shall execute a term
loan pursuant to one of the Commitments for an amount not to exceed the cost of
the Equipment.  DHW shall enter into term loans which utilize the Dacotah Bank
Commitment and the CorTrust Commitment to the fullest extent possible before
utilizing the Great Western Commitment unless GCFB provides written direction to
use the Great Western Commitment.

(b)                                         In the event that DHW finds it
necessary to replace one or more of the Commitments, DHW shall use its best
efforts to obtain a replacement Commitment acceptable to GCFB with substantially
the same or more favorable terms as the Commitment being replaced.  DHW shall
pay each term loan underlying a Lease in accordance with its terms.

(c)                                          In the event that GCFB desires to
pre-pay any Lease, it will be required to pay an amount equal to the outstanding
principal amount of the term loan underlying such Lease at the time of such
prepayment, in addition to the

2


--------------------------------------------------------------------------------




refinance penalty of 1% of the principal balance of the loan, if any, incurred
by DHW on any Great Western loan with respect to any refinance of such Lease
with outside debt.

(d)                                         DHW shall provide GCFB copies of the
loan documents used to finance the purchase of the Equipment and the amount of
any prepayment penalty for any proposed prepayment upon GCFB’s request.  Upon
payment of such principal amount of the financing underlying a Lease, GCFB shall
not be required to pay any additional payments under such Lease and if GCFB
elects to purchase the Equipment subject to such Lease, DHW shall deliver a bill
of sale to GCFB conveying marketable title to the Equipment to GCFB.

4.                                         Term and Termination.  This Agreement
shall be effective as of the date of execution and continue thereafter until all
payments under the Master Lease and Leases are paid in full.  The offer of
maximum financing described in Section 1 above shall be available to purchase
Equipment  within 30  months after the date of the respective Commitments
described above, subject, however, to Great Western Bank’s annual renewal of
their Commitment.  Each Lease shall be for a term of five (5) years unless the
parties mutually agree in writing otherwise.  GCFB shall not be obligated to use
this commitment to equip any particular restaurant.

5.                                         Conditions Precedent.  DHW’s
continued obligation to provide the financing under this Agreement is expressly
subject to the following conditions precedent, such conditions which shall be
met each time a new Lease is sought:

(a)                                          All representations and warranties
made by GCFB herein, as well as in any referenced attachment, are and remain
true and complete in all material respects.

(b)                                         GCFB has complied with all of the
terms and conditions of this Agreement and any referenced Lease or other
attachment.

(c)                                          No event of default has occurred
under the terms and conditions of this Agreement or any Lease or attachment.

6.                                         Representations.  GCFB makes to DHW
the following representations and warranties:

(a)                                          No unsatisfied judgment or
judgments have been rendered against  GCFB.

(b)                                         No proceedings in bankruptcy have
ever been instituted by or against GCFB, and GCFB has never made an assignment
for the benefit of the creditors.

(c)                                          If required by DHW’s lender, the
lender may issue payment directly to suppliers or vendors of the Equipment under
any Lease.

3


--------------------------------------------------------------------------------




7.                                         Assignment.  GCFB agrees not to
assign its rights or obligations under this Agreement, nor any of the collateral
documents or other instruments executed pursuant hereto except as permitted by
the terms and conditions of the Master Lease.

8.                                         Quiet Possession.  DHW shall pay the
purchase price for any Equipment leased to GCFB and shall warrant and defend
title and quiet possession of the Equipment from any party claiming title or the
right of possession through DHW.  DHW represents and warrants that title to the
Equipment shall be marketable and free from liens, security agreements, and
other encumbrances owned or claimed by parties prior in interest to DHW.

9.                                         GCFB’s Option to Purchase Equipment. 
GCFB shall have an option to purchase the Equipment subject to a Lease for $1.00
upon the payment in full of all rent payments due thereunder or upon prepayment
of the Lease.  DHW shall convey marketable title to such Equipment to GCFB by
Bill of Sale upon receiving notice of GCFB’s exercise of such option and payment
of the option price of $1.00.

10.                                   Notices.  Any notices required or
permitted to be given under the terms and conditions of this Agreement shall be
given or made in writing and shall be deemed given when delivered by telecopier,
personally, or mailed in the United States, postage prepaid, first class mail to
the parties at the addresses provided in the introduction on the first page of
this Agreement, as updated from time to time by the parties.

11.                                   Successors.  This Agreement and all of its
covenants and conditions contained shall be for the benefit and shall apply to
and bind the parties hereto and their respective successors and assigns.

12.                                   Conflict with Master Lease.  In the event
the terms and conditions of this Equipment Lease Commitment conflict with the
terms and conditions of the Master Lease, the terms and conditions of the Master
Lease shall prevail and be deemed controlling.

4


--------------------------------------------------------------------------------




Dated this 19th day of September, 2006.

GRANITE CITY FOOD & BREWERY, LTD.

 

 

 

 

 

 

 

By

/s/ Peter P. Hausback

 

 

 

Peter P. Hausback

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

DHW LEASING, LLC

 

 

 

 

 

 

 

By:

/s/ Donald A Dunham, Jr.

 

 

Title:

Managing Partner

 

 

5


--------------------------------------------------------------------------------